


Exhibit 10.10

 

Axcelis Technologies, Inc.

Named Executive Officer Base Compensation at February 29, 2012

 

This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the “Company”) and each of:

 

·                  the Company’s principal executive officer (Mary G. Puma),

 

·                  the Company’s principal financial officer (Jay Zager), and

 

·                  the three most highly compensated other executive officers
serving as executive officers at December 31, 2011.

 

These executive officers are referred to herein as “named executive officers” or
“NEOs.”

 

Other than in the case of Mary G. Puma, the Company has not entered into any
written agreements with its named executive officers addressing the amount of
base salary due to the executive. The Company’s Amended and Restated Employment
Agreement with Ms. Puma (“Puma Employment Agreement”) is listed as Exhibit 10.11
to this Form 10-K (incorporated by reference to Exhibit 10.3 to the Company’s
Form 10-Q for the quarter ended September 30, 2007 filed on November 8, 2007).

 

The Company maintains that all executive officers, other than Ms. Puma, are
employees at will and that the Company has no obligation to continue their
employment, other in cases where such obligation arises under the Change of
Control Agreements described in our Proxy Statement and filed as an Exhibit to
this Form 10-K.

 

In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors. The following table sets forth the annual base salary as
communicated to the named executive officers of the Company as in effect on
February 29, 2012:

 

Named Executive Officer

 

Title

 

Base Salary

 

Mary G. Puma

 

President and Chief Executive Officer

 

$

550,000

 

Jay Zager

 

Executive VP and Chief Financial Officer

 

$

350,000

 

Kevin Brewer

 

Executive VP, Operations

 

$

330,000

 

Lynnette C. Fallon

 

Executive VP HR/Legal and General Counsel

 

$

320,000

 

 

--------------------------------------------------------------------------------
